Citation Nr: 1604354	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-48 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Appellant

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1952, May 1953 to May 1968, May 1971 to May 1973, and May 1975 to October 1977.  He had additional service in the Air National Guard.  The Veteran died in September 2012, and the appellant is the Veteran's surviving spouse.  She submitted a Request for Substitution of Claimant Upon Death of Claimant and this request was granted by the RO in December 2014.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a hearing before an undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.  In March 2011 and December 2011, the Board remanded the appeal to the RO for further evidentiary development.  

In December 2012, the Board dismissed the Veteran's appeal due to his death.  In December 2014, the RO determined the appellant met the basic eligibility criteria for substitution and substituted the appellant for the Veteran in this appeal.  38 C.F.R. § 3.1010(c)(2); see October 2012 VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  Thus, this appeal is being continued with the appellant as the substitute claimant.  38 U.S.C.A. § 5121A (West 2014).  

In September 2015, the Board again remanded the case to the RO for still further evidentiary development.  On October 28, 2015, the appellant appeared at the RO and offered testimony at a videoconference hearing before an undersigned Veterans Law Judge, sitting in Washington D.C.  A transcript of that hearing is of record.  At the hearing, the appellant submitted additional evidence for which she provided written waiver of RO review under 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, lay evidence of unemployability due to service-connected PTSD has been submitted.  Accordingly, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and is within the jurisdiction of the Board.

The issue of entitlement to service connection for traumatic brain injury was raised by the Veteran prior to his death in a December 2011 VA Form 21-526b, Veteran's Supplemental Claim for Compensation.  This claim was not adjudicated by the Agency of Original Jurisdiction (AOJ) prior to the Veteran's death and remains pending for substitution and accrued benefits purposes.  38 C.F.R. § 3.1010(g) (1) (i) (2015).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

As two different Veterans Law Judges heard testimony concerning the issue of entitlement to a higher rating for service connected PTSD, a panel of three Veterans Law Judges, including the two who presided over the hearings, must decide the issue on appeal.  Accordingly, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2014).  During the October 2015 Board hearing, the appellant waived her right to a hearing before the third Veterans Law Judge on this panel.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran died in September 2012 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.  

2.  For the entire period on appeal, PTSD with alcohol abuse has been manifested by occupational and social impairment with deficiencies in most areas due to anxiety, chronic sleep impairment due to recurrent nightmares, intrusive recollections, hyperarousal, irritability and anger outbursts, memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD with alcohol abuse were met for the entire period of the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Neither the Appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

A review of the record shows that the Veteran died in September 2012.  Prior to his death, he had a pending claim of entitlement to a rating in excess of 50 percent for PTSD with alcohol abuse.  As noted in the Introduction, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West 2014).  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666  -8674 (February 15, 2011)], provide that if proper notice was sent to the original Appellant, in this case the Veteran, further notice need not be sent to the substituted party.  

VA's duty to notify under 38 C.F.R. § 3.159(b) (1) has been met by letters from the AOJ issued to the Veteran prior to his death in September 2009, April 2011, and December 2011.  In December 2014, following her application for substitution after the Veteran's death, the Appellant was issued additional correspondence which included discussion of the relationship of accrued benefits to substitution, the manner of substitution request and claim processing, and benefits to which substitution applies.  

Since providing this notice, the Appellant has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of her claim.  As the pleading party, she has this burden of proof, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran, while still alive, submitted records and written statements in support of his claim.  A review of the claims file shows that the RO has obtained pertinent VA and private treatment records.  Neither the Appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Also, prior to the Veteran's death, VA medical examinations were obtained in December 2009, May 2010, and May 2011 to assess the severity of his PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2014); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also, the Board finds substantial compliance with the Board's remand directives and no prejudicial error under Bryant.  Stegall v. West, 11 Vet. App. 268 (1998); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).    

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A (West 2014).  

II.  Factual background.

The Veteran's application for service connection for PTSD (VA Form 21-526) was received in August 2009.  In a statement in support of the claim (VA Form 21-4138), dated in September 2009, the Veteran indicated that he served as a door gunner in Vietnam; he was exposed to Agent Orange, and he was wounded on May 14, 1968.  

In conjunction with his claim, the Veteran was afforded a VA examination in December 2009.  It was noted that the Veteran was a member of the United States Air Force between 1951 and 1952, and of the United States Marine Corps between 1953 and 1978.  The Veteran served 3 tours in Vietnam as a helicopter door gunner between 1967 and 1969.  He also served in Thailand.  The record indicates that he received the Combat Action Ribbon and Purple Heart.  The Veteran related that he is most troubled by the loss of 32 Marines on one day, April 4, 1968, particularly staff sergeant B. O.   It was further noted that the Veteran worked part time up until a year ago for the City of Thornton Parks and Recreational Department as a janitorial landscaping maintenance person.  This is a seasonal job between March and October, and he hopes to return to the part time job next spring.  He last worked full time for School District 12 as a custodian and maintenance person and groundskeeper for 10 years until about 1999.  

The Veteran described some hyperarousal, re-experiencing of traumatic events, and avoidance behaviors.  He has had difficulty with sleep due to restless fitful sleep primarily due to nightmares.  These tend to occur about 4 times per week or so and will disturb the Veteran to the point where he cannot return to sleep.  He generally dreams of experiences in Vietnam, particularly of the day that they lost 32 fellow Marines who were hit in the air.  The Veteran related that it took almost 5 months to recover the bodies and that all the men were his friends.  The Veteran was closest to Sergeant O.; in fact, he attended O.'s daughter's baptism.  He sometimes wakes up from dreams and feels the presence of O. in his bedroom.  The Veteran indicated that his anxiety level has been high, and he has had a history of severe panic symptoms with tremulousness and worry, shortness of breath, and tachycardia for many years.  He would typically drink alcohol to treat these symptoms in the past.  He describes a psychomotor agitation and restlessness.  He also has had problems with anger.  He has had multiple jail stays for brief periods due to some violence while under the influence of alcohol.  He describes an irritability and explosiveness for many years, which was always worse after he had been drinking.  The Veteran reports that he worked on his anger problems after he changed his religion to the Church of Nazarene.  The Veteran has avoided exposure to the Vietnamese in various neighborhoods and restaurants.  He used to have more difficulty in crowded busy areas, but this has dissipated over the years.  The Veteran has a history of mild intermittent depression, which tends to come and go and typically lasts 3 or 4 days or so.  He was suicidal just 1 time in the '70s when he was in jail in Santa Ana.  The Veteran has not felt suicidal since that time.  His current energy level is generally good, as are his interest and motivation levels.  Memory and concentration levels are subjectively fair.  He denied auditory or visual hallucinations during the daytime.  He has occasionally hypnagogic illusions of the men who died in Vietnam following nightmares when lying awake in the middle of the night.

On mental status examination, it was noted that the Veteran was casually dressed.  He was cooperative and polite throughout the interview.  He interacted kindly but strictly toward his great grandson intermittently, to maintain order in the interview room. He complained of some forgetfulness and the need to write down lists for errands.  He denies ever getting lost in his car except 1 time in foggy weather.  It was noted that the Veteran had no difficulty keeping up with his hygiene.  His memory and concentration levels were described as fair.  The examiner stated that the Veteran had symptoms of PTSD, chronic and moderate to severe, secondary to his combat experiences in Vietnam. The examiner noted that the Veteran was able to maintain the activities of daily living including his own personal hygiene.  It was noted that the Veteran has not experienced significant trauma since discharge.  There had been no worsening of his condition.  There had been no remissions during the past year; his symptoms had been continuous.  The examiner noted that the Veteran had a history of problems with alcohol abuse and rehabilitation and continued to use alcohol regularly, without legal or physical sequelae in recent years.  There had been a long history of inappropriate behavior leading to brief jail stays over the years but none in recent years.  Thought processes and communication are impaired by some difficulties with short-term memory and concentration.   Social functioning was impaired by his high level of anxiety and avoidance behaviors due to his PTSD.  The examiner stated that the Veteran was employable only in a limited setting in which he has little or no contact with the public and loose supervision.  No other mental conditions were found.  He was competent for VA purposes.  The pertinent diagnosis was PTSD, chronic and moderate, secondary to combat in Vietnam; and alcohol abuse, as likely as not secondary to PTSD.  He was assigned a GAF score of 54.  The examiner stated that, due to his PTSD and related alcohol abuse, the Veteran has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   

Received in February 2010 were VA progress notes dated from January 2007 to January 2010, which show that the Veteran continued to receive clinical attention for complaints of nightmares, sleep disturbance, flashbacks and hyperarousal.  The Veteran was seen for individual psychotherapy.  

On the occasion of a VA examination in May 2010, the Veteran reported repeated dreams and awakening associated with the loss of 33 Marines in Vietnam and the loss of his close friend.  He reported avoiding Vietnamese neighborhoods, restaurants, etc. He reported hyper-alertness and feeling jumpy and easily startled when approached from behind.  The Veteran also reported survivor guilt that he survived and his Marine comrades were killed and did not survive.   He stated that he is always super alert and watchful.  The Veteran reported having repeated dreams and awakenings several times a week regarding the loss of the Marines and his friend.  It was noted that the Veteran was not currently working due to memory loss and concerns relating to the ability to drive and not get confused.  It was noted that the Veteran has a supportive relationship with his wife of 56 years; he also has good relations and speaks with one of his sisters multiple times a week.  The Veteran reported having good relations with his children; he also reported very positive relations with his neighbors and church members.  The Veteran reported experiencing a suicidal episode in the 1970's, but stated that he has not felt suicidal since that episode.  It was noted that the Veteran has a number of moderate symptoms with primarily intrusive recollections and hyperarousal symptoms.  The Veteran reported hyperarousal regularly and startle reactions all the time when someone walks up behind him.  

On mental status examination, it was noted that the Veteran reported forgetfulness and memory loss several times a week.  The Veteran did not have delusions or hallucinations; there was no inappropriate behavior.  No suicidal or homicidal thoughts or intents were noted.  The examiner stated that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented.  The examiner stated that the Veteran had memory loss or impairment.  The Veteran did not have any obsessive or ritualistic behavior that interfered with routine activities.  He did not have any irrelevant, illogical or obscure speech patterns.  The Veteran reported that he was unable to work due to the concern that he would be confused when driving and forget what he was doing or where he was going.  No panic attacks were noted.  The examiner did note that the Veteran had mild to moderate depression.  His depression was managed with medication.  He had mild to moderate sleep impairment, which did not interfere with daytime activities.  The pertinent diagnoses were PTSD, mild to moderate severity; and depression, in partial remission, with medication management.  A diagnosis of ethoh abuse was also noted.  He was assigned a GAF score of 61.  The examiner indicated that there is occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal.)   

At his personal hearing in February 2011, the Veteran indicated that he started experiencing symptoms of PTSD ever since he returned home from his third tour in Vietnam.  He started having more nightmares, difficulty sleeping, and flashbacks.  He goes regularly to a therapist.  The Veteran indicated that he started drinking in order to deal with the symptoms of his PTSD.  The Veteran indicated that the drinking greatly affected his home life; one example he gave was the fact that his wife took the children and left.  The Veteran stated that his relationship with his children was strained as a result of his PTSD and alcohol abuse.  The Veteran testified that his PTSD had gotten progressively worse, with increased nightmares, startled reflexes, and anxiety.  The Veteran also reported being forgetful and experiencing intrusive thoughts.  He further noted that he had been having increased sleep difficulty and intrusive thoughts.  

The Veteran was afforded another VA examination in May 2011.  At that time, it was noted that the Veteran continued to be seen for one-on-one supportive therapy.  On those occasions, he is accompanied by his wife as they have had many marital-issues.  The Veteran related that, prior to coming to the Denver VA for treatment, he was seen for about 3 years at the Lakewood clinic by a private physician for one-on-one supportive therapy in that setting, as well.  When he first got out of the military, he worked managing warehouses for about 7 years.  The Veteran last worked full-time for school district 12, as a custodian and maintenance person, where his wife also worked, for about 10 years until 1999.  The Veteran stated that this was his last fulltime job position.  The Veteran described easy sleep latency, but occasional difficulty waking up in the middle of the night.  The Veteran reported having recurring dreams of combat scenarios in Vietnam.  These nightmares occur approximately 3 to 4 times a week.  The Veteran reported chronic and mild depression, which tends to come and go.  He has not been suicidal or homicidal for many years.  He denied any current intent or plan to harm himself or anyone else.  He denied any problems with poor energy, interest or motivation levels.  He also denied auditory or visual hallucinations.  

On mental status examination, the Veteran was described as being quite pleasant and engaging and at times delightful in his descriptions of his various interactions with family members.  He was casually dressed, but with neat grooming.  He was polite, cooperative, and soft-spoken.  His thought processes were noticeably slowed.  They were primarily goal-directed.  The Veteran denied problems that were delineated in outpatient notes with regard to his memory.  He denied any problems getting lost in his neighborhood.  He denied suicidal or homicidal ideation. He also denied auditory or visual hallucinations. He has infrequent perseverative thought processes during the interview.  His affect was reserved and primarily appropriate with moderate fluctuation according to the context of the interview.  His mood appeared to be euthymic.  The examiner noted that the Veteran's symptoms of PTSD continue.  He has greatly reduced his alcohol intake.  The examiner stated that the Veteran did not fulfill the criteria for dementia at this time, but he does have some noticeable decline in cognitive function, which is of mild degree only at this time.

The examiner noted that the Veteran was able to maintain the activities of daily living including his own personal hygiene.  He has not experienced, significant trauma since discharge.  There has been no worsening of his condition.  There have been no remissions during the past year; rather, symptoms have been continuous.  It was noted that the Veteran had a history of problems with alcohol abuse in rehabilitation and continued to use alcohol only on an intermittent basis now.  There had been no recent inappropriate behavior described.  His thought processes and communication were impaired by some difficulties with short-term memory and concentration and occasional tangentiality.  His social functioning was impaired by his high level of anxiety and avoidance behavior due to his PTSD.  The examiner stated that the Veteran was employable from a psychiatric standpoint.  He had had successful employment in a variety of settings in the past.  His current symptoms appeared stable.  The examiner noted that the Veteran was best employed in a setting in which he would have little or no contact with the public and loose supervision.   

The pertinent diagnosis was PTSD, chronic and moderate, secondary to experiences in Vietnam and related to fear of hostile military and terrorist activity; and alcohol abuse, significantly reduced versus the past, as likely as not secondary to PTSD.  He was assigned a GAF score of 52.  Due to the Veteran's PTSD and related alcohol abuse, he has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, some disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He does require continuous medications.  The examiner noted that the Veteran did not describe suicidal ideation, obsessional rituals which interfere with routine activities, intermittent illogical obscure, or irrelevant speech, near continuous panic symptoms, depression affecting his ability to function independently, appropriately, or effectively, impaired impulse control, spatial disorientation, neglect of personal  appearance or hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  

Received in March 2012 were treatment reports from Kaiser Permanente, dated from May 2002 to April 2009.  These records reflect evaluation and treatment for a TBI.  

Received in December 2014 was a lay statement from the Veteran's son indicating that his father's alcoholism became worse in the past 5 years.  He noted that his father had become so out of control that he had to go to the house on several occasions to calm him down.  He noted that his father had been hiding his drinking from his mother.  He further noted that the day his father passed away, he had been sneaking drinks all day.  

Received in December 2014 were several lay statements in support of the appellant's claim.  In a statement dated in February 2013, the Veteran's sister-in-law stated that he went from perfect to sloppy in his appearance; he did not care much about how he looked.  She stated that the Veteran drank a lot; he also smoked a lot and would chronically lie.  She noted that his temper was erratic.  She also noted that the Veteran would often forget that they have company and walked around naked.  Among the records was a statement from the Veteran's son indicating that the Veteran was a different person when he returned from Vietnam; he drank alcohol and became violent.  He noted that the Veteran was very abusive towards their mother.  He stated that their family suffered a lot as a result of his father's behavior.  He and his father never got along.  He found out that his father was a loving and caring person who was deeply affected by the war injuries.  

Also received in December 2014 was a lay statement from J.A.G., dated in January 2013, describing the change in the Veteran's condition in the last 8 years.  She noted that the Veteran would get upset and angry over small things; they even had to remove the Veteran's wife from the house because of his anger and violent behavior.  J.A.G. indicated that the Veteran became a completely different person when he drank.  She recalled one occasion when the Veteran and his wife were visiting and they had to leave because he had wet his pants; she noted that he did not even seem to care.  J.A.G. noted that the Veteran did not seem to care about anything, including keeping himself clean.  

At her personal hearing in October 2015, the appellant indicated that the Veteran demonstrated aggression and physical violence towards her during the period from 1999 until his passing.  She noted that he was particularly irritable when he drank; he also would get violent when he drank.  The appellant stated that she could not recall how often but it was quite often; she stated that she would have to move and hide if she knew he was real drunk and he did not know he was doing it.  She would just run and hide because if she tried to lock the door, he would break it.  It was noted that, during the VA examination in December 2009, the Veteran described an irritability and explosiveness for many years.  He also detailed hypnotic illusions of the men who died in Vietnam following nightmares when lying awake in the middle of the night.  He expressed that he had these nightmares approximately four times per week at that point.  Also in this examination he complained of some forgetfulness and the need to write down lists for errands. And at that point he said he had no problems with hygiene. The examiner noted that his social functioning was impaired by his level of anxiety, and avoidance behaviors due to his PTSD.  It was stated that he was only employable in a limited setting in which he had little or no contact with the public and loose supervision which the appellant argued qualified as total occupational and social impairment of the Veteran at that point.  The appellant noted that the Veteran would not bathe but once or twice a week; she stated that he would urinate on himself and would have to be prodded into changing his clothes and take a bath.  The appellant also reported that the Veteran did not sleep; he would pace the floor.  She would hear him talking to himself and crying.  He was not suicidal or homicidal.  It was argued that the Veteran's condition was quite different than reported during the May 2011 VA examination as reflected in the lay statements submitted in 2012.  Additional records were submitted with a waiver.  

Submitted at the hearing were VA progress notes dated from December 2011 to November 2012.  The Veteran was seen for individual therapy sessions as part of his treatment for PTSD.  During a session in January 2012, the Veteran reported having intrusive thoughts 4 times a week.  It was noted that the Veteran and his wife were working on containing his anger and taking time outs when needed.  

III.  Legal Analysis-Higher Evaluation.

The appellant contends that the symptoms of the Veteran's PTSD were more severe than were encompassed by the 50 percent rating that was in effect at the time of his death; therefore, a higher rating should be awarded.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  

The Veteran's service-connected PTSD with alcohol abuse was evaluated as 50 percent disabling under Diagnostic Code 9411 (2014).  The 50 percent rating in effect was granted, effective August 10, 2009.  

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships. 

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown , 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the criteria for a higher evaluation of 70 percent, but no higher, have been met for the entire rating period on appeal.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD with alcohol abuse more nearly approximated occupational and social impairment with deficiencies in most areas such as school, family relations, judgment, thinking, and mood.  In this case, the Board observes that the Veteran's reported symptoms during the period in question included chronic nightmares involving the death of 33 Marines in service, sleep disturbances, irritability and outbursts, intrusive thoughts, avoidance, depression, difficulty concentrating, impaired memory and hypervigilance.  Specifically, in December 2009, the Veteran described psychomotor agitation and restlessness.  He also reported problems with anger and violence while under the influence of alcohol that resulted in brief periods of jail time.  He described an irritability and explosiveness for many years, which was always worse after he had been drinking.  Following the examination, the VA examiner noted that thought processes and communication were impaired by some difficulties with short-term memory and concentration, and social functioning was impaired by his high level of anxiety and avoidance behaviors due to his PTSD.  The examiner stated that the Veteran was employable only in a limited setting in which he has little or no contact with the public and loose supervision.  He was assigned a GAF score of 54.  The examiner stated that, due to his PTSD and related alcohol abuse, the Veteran had occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week, difficulty with complex commands, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.   Similar findings were reported during the May 2011 VA examination.  At that time, the examiner assigned a GAF score of 52.  

It is noteworthy that several lay statements from family and friends, dated in January 2013, described the Veteran's forgetfulness, outbursts of anger, irritability, and neglect of personal appearance and hygiene, especially while under the influence of alcohol.  Moreover, during the October 2015 personal hearing, the appellant noted that the Veteran would not bathe but once or twice a week; he would urinate on himself and would have to be prodded into changing his clothes and take a bath.  In light of these findings, the Board finds that the evidence reflects symptoms during the appeal period that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas, including work, family relations, thinking and mood, due to his PTSD symptoms aggravated by his alcohol abuse.  

Also, with respect to the Veteran's GAF scores, the evidence of record reflects scores of 52, 54 and 61, which contemplate mild to moderate PTSD symptoms or mild to moderate difficulty in social, occupational, or school functioning.  See DSM-IV.  The GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, they must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  

The Board next finds that a higher evaluation in excess of 70 percent for PTSD with alcohol abuse is not warranted for any rating period on appeal.  The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

With this in mind, the evidence shows that the Veteran's overall PTSD picture is adequately contemplated by the 70 percent rating.  The Veteran did suffer from sleep impairment and nightmares, but this is specifically listed under the criteria for a 30 percent rating, a lower rating than a 70 percent evaluation.  Disturbances of motivation and mood (depression), and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent rating criteria.  The same is true with the Veteran's anxiety, which is a symptom contemplated under the 30 percent PTSD disability rating.  The Veteran's impaired impulse control (such as unprovoked irritability with periods of violence) is specifically contemplated under the 70 percent PTSD rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Also, while the Veteran had neglect of personal appearance and hygiene, which is contemplated in a 70 percent rating, he appeared at the VA examinations appropriately dressed with good hygiene.  Thus, the Veteran's symptoms did not meet the severity, frequency, and duration as contemplated in a 100 percent rating.  The other evidence of record also documents ongoing (though strained) family relationships and impairments that do not rise to the level meeting (or more closely approximating) total occupational and social impairment.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  On VA examination in May 2010, the Veteran reported that he was not currently working due to memory problems.  Crucially, entitlement to a 100 percent rating is more than whether total occupational impairment is demonstrated.  Here, although strained, the medical evidence and lay statements show the Veteran still retained family and social relations.  Thus, the criteria for a 100 percent rating are not met. 

Moreover, the Board notes that the Veteran's GAF scores have been 52 and 61 throughout the appeal period.  These scores are in the mild to moderate range for assessing PTSD symptoms and do not demonstrate total occupational and social impairment.  See DSM-IV at 46-47.  

In short, the Board finds that the Veteran's mental health symptoms met the criteria for a 70 percent disability rating during the entire period on appeal, but did not meet or more closely approximate the criteria for a 100 percent disability rating at any time during the period on appeal.  38 C.F.R. § 4.130, DC 9411 (2014).  In so finding, the Board considered the lay statements of record but ultimately gave more probative weight to the findings of the VA examiners due to their expertise in evaluating mental health disorders.  Accordingly, the Board grants entitlement to an initial disability rating of 70 percent, but no higher, for service-connected PTSD with alcohol abuse.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran had not described any exceptional or unusual features of his PTSD, and there is no probative evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  As the first prong has not been met, the second prong may not be reached.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown,  9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial rating of 70 percent, but no more, for PTSD with alcohol abuse is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, on VA examination in May 2010, the Veteran reported that he was not currently working due to memory problems he attributed to his PTSD.  The Board thus finds that the lay evidence of record reasonably raises a claim for a total disability rating for compensation based on unemployability due to the Veteran's service-connected PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This issue should be considered by the RO/AMC in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate a TDIU claim.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After completing the above action, the claim should be readjudicated.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
         WAYNE M. BRAEUER	THOMAS H. O'SHAY
	            Veterans Law Judge,                                 Acting Veterans Law Judge,
       Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
TANYA SMITH
	  Veterans Law Judge, 
	     Board of Veterans' Appeals









Department of Veterans Affairs


